Belton, J.
Under the ruling of the Supreme Court in answer to questions certified to it by this court (Hartford Accident & Indemnity Co. v. Cox, 191 Ga. 143, 11 S. E. 2d, 661), it was not error for the superior court to recommit this case to the Industrial Board for the purpose of hearing further evidence, making a. specific finding of fact based on such evidence, and making an award based on both the new evidence introduced and the evidence already appearing in the record.

Judgment affirmed.


Stephens, P. J., and Stition, J., concur.

Wheeler •& Kenyon, G. J. Thurman, for plaintiffs in error.
Joseph II. Blaclcshear, B. W. Smith Jr., contra.